Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pre-Appeal Brief Conference Request page 1, filed July 5, 2022 with respect to claims 16-28, and 30-32 have been fully considered and are persuasive.  The rejection of claims 16-28, and 30-32  has been withdrawn. 
Allowable Subject Matter
Claim16-28 and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance: in Applicant’s response in the Pre-Appeal Brief Conference Request on page 1, Applicant established that the surface of the through passage opening for the fastener is not oblique to the main axis of rotation of the blade bearing in the prior art combination relying on Bagepalli (US 2013/0330199).  In Bagepalli the through hole and the main axis of the blade bearing are parallel to each other, but the oblique surface is actually perpendicular to the main axis of rotation of the blade bearing, and not actually oblique to the main axis of rotation of the blade bearing.  Since Bagepalli fails to teach alone or in combination with Pescarmona (US 2014/0084592) the claimed features, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745